Citation Nr: 0808701	
Decision Date: 03/14/08    Archive Date: 03/20/08	

DOCKET NO.  05-41 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a bipolar disorder between October 19, 1967, and 
May 31, 1995.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1962 to November 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
VARO in Houston, Texas, that assigned a 10 percent disability 
rating for the veteran's bipolar disorder from October 19, 
1967, to May 31, 1995.  The veteran is not appealing the 
assignment of a 70 percent disability rating for the bipolar 
disorder from June 1, 1995.

A review of the record reveals that the Board in June 2005 
granted an earlier effective date of October 19, 1967, for 
the award of service connection for a bipolar disorder.  

Additional review of the record reveals that by a decision 
review officer decision in February 2006, the disability 
rating for the veteran's epilepsy was increased from 20 
percent to 40 percent, effective June 1, 1995.  In a March 
2006 statement, the veteran's accredited representative 
indicated that the veteran wished to withdraw any further 
appeal with regard to an increased rating for his epilepsy.  
The veteran, through his representative, expressed 
satisfaction with the increased rating with regard to that 
issue.  Accordingly, the only issue for the Board's 
consideration at this time is the veteran's entitlement to a 
disability rating in excess of 10 percent for the time frame 
between October 19, 1967, and May 31, 1995.


FINDINGS OF FACT

1.  VA has complied with the notification and assistance 
requirements under the laws and has obtained and developed 
all evidence necessary for an equitable disposition of the 
claim.

2.  Between October 19, 1967, and January 10, 1969, the 
veteran was seen for treatment and evaluation of various 
problems, including psychiatric symptomatology.  The degree 
of psychiatric impairment during that time frame is not shown 
to be more than slightly incapacitating.  


3.  Between January 10, 1969, and May 31, 1995, there is no 
objective medical evidence of impairment attributable to the 
veteran's psychiatric disability.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for the veteran's bipolar disorder between October 
19, 1967, and May 31, 1995 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.132, Diagnostic Code 9206 (1967-1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156 (a), 3.159 and 3.326 (a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, the VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159 (b) (1).

For an increased compensation claim, § 5103 (a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355 (U. S.) 
Vet. App. January 30, 2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
notable worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, the severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or as the Secretary will obtain) that are 
relevant to establishing entitlement to increased 
compensation--e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, slip op. at 5-6.

VA's duty to notify may not be "satisfied by various post 
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  See also Prickett v. Nicholson, 20 Vet. 
App. 370-376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of a claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In June 2006, the veteran and his representative were sent 
information with regard to the VCAA.  They were told how VA 
assigns a disability rating and how VA assigns an effective 
date once a claim has been granted.  The veteran was told 
that if he had any information or evidence that he and his 
representative had not previously told VA about, and that 
information or evidence concerned a level of disability or 
when it began, he was to inform VA or give the evidence to VA 
as soon as possible.  It appears that all obtainable evidence 
identified by the veteran and his representative has been 
obtained and associated with the claims file.  Neither the 
veteran nor his representative has identified any pertinent 
evidence not already of record that would need to be obtained 
for a fair disposition of the appeal.  Accordingly, the Board 
finds that any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  

The Board believes no useful purpose would be served in 
remanding this matter for procedural purposes.  Exalting form 
over substance would serve no useful purpose.  Merely 
remanding the case for VCAA compliance would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held in the past that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999), vacated on other 
grounds sub nom, Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  In 
fact, the Court has stated, "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).  The veteran has had a representative assisting 
him in the development of his claim and it is expected the 
representative is aware of exactly what is required for a 
higher disability rating and has kept the veteran informed of 
the VCAA requirements.  

Also, in this particular case, the question at issue centers 
around the veteran's status between 1967 and 1995, a time 
frame involving a number of years ago.  There is no 
indication of the availability of any other pertinent medical 
evidence pertaining to the veteran's psychiatric status 
during that time frame.  In fact, the representative and the 
veteran essentially acknowledge the lack of medical 
information regarding the veteran's psychiatric status for 
most of the time frame in question.  Again, with this being 
the case, no useful purpose would be served in remanding the 
case merely for procedural purposes.  In view of the 
foregoing, the Board finds it is not prejudicial to the 
veteran for the Board to proceed to finally decide the appeal 
at this time.  

Pertinent Law and Regulations

Under applicable criteria, disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities (Rating Schedule) which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
an evaluation of the medical history of a veteran's 
condition.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.

The Board notes that, effective November 7, 1996, during the 
pendency of this appeal, the Rating Schedule was amended with 
regard to mental disorders.  61 Fed. Reg. 51,695 (Oct. 8, 
1996) (codified at 38 C.F.R. § 4.130).  In this case, the 
issue for consideration is the degree of severity of the 
veteran's service-connected bipolar disorder during the time 
frame between October 1967 and May 31, 1995.  Accordingly, 
the general rating formula for psychiatric disabilities prior 
to 1996 is for application in this case.  

The schedular criteria for that time frame generally provide 
for a 10 percent rating for a bipolar disorder when there is 
slight or mild social and industrial impairment.  The next 
higher rating of 30 percent is authorized when there is 
definite or moderately large social and industrial 
impairment.  The next higher rating of 50 percent requires a 
showing of considerable social and industrial impairment.  
The next higher rating of 70 percent is authorized when there 
is severe social and industrial inadaptability.  A bipolar 
disorder productive of totally incapacitating psychiatric 
symptomatology and demonstrable inability to obtain or retain 
employment warrants a 100 percent schedular rating.  
38 C.F.R. § 4.132, Code 9206 (1996).  The 100 percent 
criteria in the late 1960s was for active psychotic 
manifestations of such extent, severity, depth, persistence, 
or bizarreness as to produce complete social and industrial 
inadaptability, while a 70 percent rating was for lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability. (1967-1969).

The Board has carefully reviewed the pertinent medical 
evidence in this case.  The Board acknowledges that with 
regard to an initial rating, as in this case, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The pertinent evidence reveals the veteran was hospitalized 
at a private facility in September 1967.  It was indicated he 
had had some somatization since high school and that since 
service he had shown a decline in behavior and personality.  
On examination he was described as somewhat suspicious, 
vague, and ambivalent, with suggestions of a passive-
dependent personality, schizoid personality, and basic 
schizoid reaction, with strong interpersonal conflicts.  He 
seemed quite self-centered and irresponsible and prone toward 
conversion reactions so that his somatization was possibly on 
a functional basis.  During hospitalization he was for a time 
somewhat withdrawn, passive, and disinterested, but he showed 
improvement in that he became more spontaneous, sociable, and 
expressed a desire to be helped.  He was reported as 
attending group and occupational therapy sessions.

On April 3, 1968, he was hospitalized at the VA Hospital, 
Lebanon, Pennsylvania, as a direct transfer from the State 
hospital where it was indicated he had been hospitalized 
since September 27, 1967.  Part of the time he was in a 
general hospital, because in November 1967 he had a 
hemorrhage from the rectum and a colostomy was performed.  At 
the time of admission he had no symptoms relative to the 
abdomen.  He had been arrested for passing bad checks and had 
been sent to the State Hospital from jail.  The veteran 
reported that he and his father had had a good relationship 
for years, but several years ago his father was injured in an 
accident.  Since the father had no time to spend with him, 
the veteran felt he had been deserted by his father.  He 
apparently resented him so much that he unconsciously tried 
to punish the father for his lack of interest in the veteran.  
The veteran stated that currently he had matured and he and 
his father had a good relationship again and there was no 
danger of his repeating his previous actions.  He was seen in 
consultation with the chief of psychiatry and it was decided 
that he had received the maximum hospital benefit.  He was 
discharged so that he could accompany his parents from 
Pennsylvania to Florida to live.  During hospitalization, the 
veteran did not receive any medication.  He was described as 
competent.  He was given a pertinent diagnosis of an 
emotionally unstable personality.  External precipitating 
stress was described as moderate and a lack of empathy with 
his father.  The degree of psychiatric impairment was 
described as mild.  

The veteran was again hospitalized at the VA Hospital from 
September 6, 1968, to January 10, 1969.  The hospital summary 
report reflected that he had responded somewhat favorably to 
hospital treatment in the form of milieu therapy.  Studies 
done during hospitalization were compatible with a diagnosis 
of a paroxysmal disorder of the nervous system, either 
psychomotor or grand mal type.  The veteran received 
treatment and medication.  In early December 1968 he was 
started on the incentive therapy program.  He seemed to 
settle into the routine and to apply himself productively.  
As time passed, he became more discouraged with the 
situation.  He believed he should be reunited with his family 
and be given a chance to apply himself occupationally and to 
live his own life.  The hospital staff denied this request 
and wanted him to fulfill the goals which were set forth for 
him at the hospital prior to discharge.  The veteran 
disagreed and was discharged on January 10, 1969, against 
medical advice.  He was interviewed by the psychiatry service 
prior to discharge and he was described as not dangerous to 
himself or others.  He was deemed confident to handle his own 
benefits.  It was believed he could return to full-time 
employment as of January 13, 1969.  It was felt that he could 
benefit from outpatient therapy and he stated he would seek 
medical advice in the area in which he eventually settled.  
At the time of discharge he was taking 250 milligrams of 
Mysoline twice daily.

There is a complete lack of medical evidence pertaining to 
the veteran's psychiatric status for years thereafter.

Received on June 1, 1995, was the veteran's application for 
VA disability benefits.  He referred to psychiatric problems 
between 1967 and 1969.  He stated he had received  treatment 
and evaluation for psychiatric purposes in 1967 and 1968 from 
the state hospital mentioned above and the VA Medial Center 
in Lebanon, Pennsylvania.  He also stated he had received 
treatment at the VA Medical Center in Houston, Texas, for 
psychiatric purposes from January 1995 to the present time.  
He did not indicate having received any psychiatric treatment 
during the time frame between 1969 and 1995.

After a careful review of all the evidence of record, the 
Board finds that the degree of psychiatric impairment between 
October 19, 1967, and 1995 is shown to be no more than mild 
or slight in degree within the meaning of the applicable 
criteria during the entire appeal period.  

The record shows that in 1967 and 1968, the veteran was 
treated and evaluated for psychiatric purposes.  The record 
also shows that the hospitalizations in question were for 
other matters in addition to the veteran's psychiatric 
symptomatology.  When seen by VA in May 1968, it was stated 
that the veteran had been hospitalized at a private facility 
since September 1967, but most of that time had been for a 
colostomy following a hemorrhage involving the rectum.  

During VA hospitalization from December 1968, to January 10, 
1969, the veteran underwent studies that were compatible with 
a diagnosis of paroxysmal disorder of the nervous system.  As 
the record shows, this was eventually determined to be 
psychomotor epilepsy and service connection has been granted 
for that disability.  When the veteran was evaluated at the 
VA medical facility in April 1968, the degree of his 
psychiatric impairment was described as only mild.  When he 
was evaluated during the hospitalization from December 1968 
to early January 1969, the veteran was described as capable 
of returning to full-time employment within days after 
hospital discharge in January 1969.  The psychiatric 
impairment was not shown to be any more than mildly or 
slightly incapacitating.  There is no indication in either 
hospital report of the presence of such incapacitating 
psychiatric symptomatology so as to warrant a higher 
disability rating than 10 percent.  Accordingly, a uniform 
rating of 10 percent throughout the appeal period is 
appropriate.  

There is a remarkable lack of competent or contemporaneous 
medical evidence between 1969 and 1995.  In brief, there is 
insufficient evidence to evaluate the severity of the 
psychiatric disorder during that time frame.  The Board has 
considered statements from private physicians made after 1995 
referring to the veteran having more incapacitating 
symptomatology attributable to his service-connected 
psychiatric disorder than reflected by a 10 percent 
disability rating, but these comments were made without a 
review of the claims file.  The claims file that is available 
reveals that the veteran was indeed hospitalized for 
treatment and evaluation of psychiatric purposes in 1967 and 
1968, but the hospitalizations were for other disorders, and 
not just a psychiatric disorder.  Further, as noted above, 
the degree of impairment attributable to the psychiatric 
disorder was described as only mild at the time of hospital 
discharge in April 1968.  

The veteran's representatives argues that the veteran was not 
seen for psychiatric purposes for many years in the 1970's 
and 1980's because the veteran was afraid of medical care and 
was afraid of being hospitalized.  However, the Board notes 
that a significant lapse in time between service and any post 
service medical treatment may be considered as part of the 
analysis of a claim and weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The statements from 
the private physicians are lacking in probative value because 
they did not have access to the claims file and their 
comments were based on history given by the veteran, a 
history not corroborated by the evidence of record.









ORDER

An initial disability rating in excess of 10 percent for the 
veteran's bipolar disorder from October 19, 1967, to May 31, 
1995, is denied.  To this extent the appeal is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


